DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Lenisa on April 7, 2021.

The application has been amended as follows: 
1. (Previously Presented) A computing device for network data processing, the computing device comprising: 
	a processor; 
	an accelerator device; 
	a coherent interconnect, wherein the processor and the accelerator device are coupled via the coherent interconnect, wherein the coherent interconnect maintains a coherency domain that includes the processor and the accelerator device, wherein the coherency domain includes a unified shared address space;
	a multi-chip package, the multi-chip package including the processor, the accelerator device, and the coherent interconnect, the multi-chip package including a physical package 
	a network application to (i) provision a virtual machine executed by the processor (ii) request a virtual channel between the virtual machine and an application function unit of the accelerator device, the request to include an application hint (iii) in response to the request for a virtual channel, bind the virtual machine with the application function unit of the accelerator device via the coherent interconnect, wherein the coherent interconnect is selected based on the application hint and (iv)  process network application data with the virtual machine and the application function unit within the coherency domain maintained with the coherent interconnect in response to binding of the virtual machine with the application function unit.

2. (Previously Presented) The computing device of claim 1, wherein to process the network application data, the network application is to: 
	process, by the virtual machine, a first packet of a network flow; and process, by the application function unit, a second packet of the network flow in response to processing the first packet.

3. (Previously Presented) The computing device of claim 1, wherein the network application is to communicate the network application data between the processor and the accelerator device via the coherent interconnect. 

4. (Previously Presented) The computing device of claim 1, wherein the accelerator device includes an application-specific integrated circuit. 

5. (Previously Presented) The computing device of claim 1, wherein the accelerator device includes a field programmable gate array.

6. (Previously Presented) The computing device of claim 5, wherein: 
	the network application is further to program the field-programmable gate array with the application function unit; and 
	to bind the virtual machine with the application function unit, the network application is to bind the virtual machine with the application function unit in response to programming of the field-programmable gate array.

7. (Canceled) 

8. (Cancelled)

9. (Previously Presented) The computing device of claim 1, wherein to request the virtual channel includes to request a coherent virtual channel.

10. (Cancelled)

11. (Previously Presented) The computing device of claim 1, wherein to process the network application data with the virtual machine and the application function unit includes to: 	

	communicate, by the load/store interface port of the field programmable gate array, with the processor via the coherent interconnect in response to an access of the network application data.

12. (Previously Presented) The computing device of claim 1, wherein:
	to request the virtual channel includes to request a coherent virtual channel or a non- coherent virtual channel; and 
	to bind the virtual machine with the application function unit includes to bind the virtual machine with the application function unit via the coherent interconnect in response to a request of a coherent virtual channel and to bind the virtual machine with the application function unit via a non-coherent interconnect in response to a request of a non-coherent virtual channel.

13. (Currently Amended) A method for network data processing, the method comprising: 	provisioning, by a computing device, a virtual machine executed by a processor of the computing device;
	requesting, by the computing device, a virtual channel between the virtual machine and an application function unit of an accelerator device, the request including an application hint; 	in response to the request for a virtual channel, binding, by the computing device, the virtual machine with the application function unit of the accelerator device via a coherent interconnect, the coherent interconnect selected based on the application hint, wherein the coherent interconnect maintains a coherency domain that includes the processor and the 

14. (Previously Presented) The method of claim 13, wherein the processing of the network application data includes: 
	processing, by the virtual machine, a first packet of a network flow; and processing, by the application function unit, a second packet of the network flow in response to processing the first packet.

15. (Previously Presented) The method of claim 13, wherein the processing of the network application data includes communicating the network application data between the processor and the accelerator device via the coherent interconnect.

16. (Cancelled) 

17. (Cancelled)



19. (Currently Amended) One or more non-transitory, computer-readable storage media comprising a plurality of instructions that, in response to being executed, cause a computing device to: 
	provision a virtual machine executed by a processor of the computing device;
	request a virtual channel between the virtual machine and an application function unit of an accelerator device, the request including an application hint;
	in response to the request for a virtual channel, bind the virtual machine with the application function unit of the accelerator device via a coherent interconnect, wherein the coherent interconnect is selected based on the application hint wherein the coherent interconnect maintains a coherency domain that includes the processor and the accelerator device, wherein the coherency domain includes a unified shared address space, and wherein the processor, the accelerator device, and the coherent interconnect are included in a multi-chip package of the computing device, wherein the multi-chip package includes a physical package containing a plurality of integrated circuits, wherein the plurality of integrated circuits includes the processor and the accelerator device; and 
	process network application data with the virtual machine and the application function unit within the coherency domain maintained with the coherent interconnect in response to binding the virtual machine with the application function unit.

20. (Previously Presented) The one or more non-transitory, computer-readable storage media of claim 19, wherein to process the network application data includes to: 

	process, by the application function unit, a second packet of the network flow in response to processing the first packet.

21. (Previously Presented) The one or more non-transitory, computer-readable storage media of claim 19, wherein to process the network application data includes to communicate the network application data between the processor and the accelerator device via the coherent interconnect.

22. (Previously Presented) The one or more non-transitory, computer-readable storage media of claim 19, wherein the accelerator device includes a field programmable gate array. 

23. (Cancelled) 

24. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199